DETAILED ACTION
Response to Amendment
The previous ODP has been overcome by approved TD.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-11 is(are) allowable over the closest prior art: Zook et. (US 6525168) in view of Niinuma et al. (US 4582756).
As to claims 1-211, Zook (claims, 1:15-35, 2:10-45, 4:15-35) discloses an aerospace sealant composition comprising polythioether embracing a thiol functionalized polythioether species and 0.3-1.5 wt% of microsphere. The thiol functionalized polythioether would inherently be capable of performing the claimed intended use of “film-forming”.
Zook is silent on the claimed aminoplast coated particles.
  In the same area of endeavor of producing sealant as Niinuma as producing light weight protect layer, Niinuma discloses a heat-expandable microballoon comprising a 
However, Zook and Niinuma fail to disclose the coating on the particles being less than 25 microns. 
Therefore, claims 1-11 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHANE FANG/Primary Examiner, Art Unit 1766